Per Curiam:.
On March 18, 1976, plaintiff was injured in a work-related accident while in the employ of defendant N. G. Gilbert Corporation. Plaintiff petitioned for differential benefits from defendant Second Injury Fund, claiming total and permanent disability due to incurable insanity or imbecility under MCL 418.361(2)(f); MSA 17.237(361X2)©, now MCL 418.361(3)©; MSA 17.237(361)(3)(f). After a hearing held December 10 and 19, 1979, a hearing officer found plaintiff to be permanently and totally disabled and ordered benefits to be paid on the basis of a weekly wage of $427.66. This decision was appealed to the Work*735ers’ Compensation Appeal Board which, on January 19, 1983, affirmed the finding of disability but modified the award to reflect weekly pay of $316. Defendants’ application for leave to appeal to this Court was denied June 6, 1983. Defendants then filed a delayed application for leave to appeal to the Supreme Court. On July 30, 1984, in lieu of granting leave, the Supreme Court remanded the case to this Court for consideration as on leave granted. 419 Mich 899.
The plaintiff was injured at age 23 when he fell while clearing limbs from power lines during a severe ice storm. He developed a subdural hematoma, requiring brain surgery. It was undisputed that, as a result of his injuries, plaintiff developed a seizure disorder involving frequent seizures, some severe. At the time of the hearing, plaintiff testified that he was taking anti-convulsive medication three times a day but was still experiencing seizures at the rate of at least one every two weeks.
The plaintiff presented himself as an angry, depressed, suicidal individual who suffered from organic brain syndrome resulting in problems with recall, attention and concentration, leading to frequent irritability and confusion. This picture was supported by the testimony of plaintiff’s mother and sister, who testified that plaintiff had undergone a dramatic personality change, and by Dr. Joel Dryer, a psychiatrist.
The defense presented the theory that the plaintiff was suffering only from epilepsy, and was otherwise normal. This view was supported by Dr. Graydon Forrer, a psychiatrist, and Michael Sachs, a psychologist. There was also evidence that the plaintiff was active, golfing, hunting and weightlifting frequently. He handled his own financial affairs and had a driver’s license.
*736The WCAB opinion reviewed the law and evidence and concluded:
"The record is consistent with a total disability from the severe psychomotor seizure disorder, complicated by an emotional overlay and permanent brain damage productive of behavioral-judgmental changes amounting to significant intellectual impairment. We find that it equated with a severe cognitive dysfunction affecting the quality of plaintiff’s personal nonvocational life in significant activity comparable to the loss of two members or the sight of both eyes. Redfern [v Sparks-Withington Co, 403 Mich 63; 268 NW2d 28 (1978)]. Plaintiff has proven by a preponderance of the evidence that he is entitled to permanent and total disability benefits for incurable imbecility under * * * the Act.”
This Court’s review of a WCAB decision is limited to reviewing questions of law, determining whether there is any fraud, and deciding whether there is any competent evidence in the record to support the board’s findings of fact. MCL 418.861; MSA 17.237(861), Fuchs v General Motors Corp, 118 Mich App 547, 552; 325 NW2d 489 (1982), lv den 417 Mich 1077 (1983). Defendants contend that the WCAB erred as a matter of law in holding that plaintiffs epilepsy is equivalent to imbecility. We disagree with defendants’ characterization of the WCAB opinion, being persuaded that the appeal board found the requisite intellectual impairment apart from plaintiff’s epilepsy. In this regard, we note that the WCAB stated that epilepsy did not necessarily constitute mental illness or give rise to social dysfunction, citing Redfern, supra, p 84, fin 20. We are convinced that the board made the same distinction with respect to epilepsy and cognitive dysfunction.
Defendants argue that an imbecile is an individual with an IQ between 20 and 50 and a mental *737age of 6 to 7 years, although conceding that the term is no longer used by the medical community. They further state that such a definition is consistent with the legislative purpose of providing benefits to persons who are totally and permanently disabled and unable to return to any employment. In Redfern, however, the Court explicitly rejected the test enunciated in Sprute v Herlihy Mid-Continent Co, 32 Mich App 574; 189 NW2d 89 (1971), lv den 385 Mich 784 (1971), which allowed compensation for permanent disability only when the employee’s mental condition precluded gainful employment. The Redfern Court stated that the focus of the inquiry should be the effect on the worker’s quality of life, not his or her wage-earning capacity. Noting that definitions of insanity appropriate to other purposes were not necessarily appropriate to workers’ compensation cases, the Court stated that it was seeking "definitions of insanity and imbecility that serve the policies of the Worker’s Disability Compensation Act”. Redfern, supra, p 77. Accordingly, we cannot accept defendants’ definition based on medical usage but must abide by that given by the Supreme Court in Redfern. The WCAB properly applied the Redfern definition of imbecility.
There is competent evidence supporting the WCAB’s finding of permanent brain damage producing behavioral-judgmental changes that amounted to significant intellectual impairment. Defendants do not argue that fraud occurred. Therefore, we uphold the appeal board decision.
Affirmed.